SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (this "Agreement"), is made and entered into
as of February 23, 2007 by and between Spatialight, Inc., a New York corporation
(the “Seller”), and Southshore Capital Fund, Ltd. (the “Purchaser”).


WITNESSETH


WHEREAS, Seller desires to sell an aggregate of 2,190,476 shares (the “Shares”)
of its common stock, $.01 par value, at a purchase price of $1.05 per share, and
Purchaser desires to purchase 365,079 of the Shares (the “Purchased Shares”).


NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein the parties hereto agree as follows:
 
1. Purchase and Sale of the Purchased Shares. Subject to the terms and
conditions of this Agreement, Seller hereby agrees to sell to Purchaser and
Purchaser hereby agrees to purchase the Purchased Shares, at an aggregate
purchase price equal to $383,333 (the “Purchase Price”) as follows:


(a) On the date hereof the Seller shall transfer the Purchased Shares to the
Purchaser by crediting the account of the Purchaser’s broker (the “Prime
Broker”) with the Depository Trust Company through its Deposit Withdrawal Agent
Commission system in accordance with instructions annexed hereto.
 
(b) Upon confirmation by the Prime Broker of the receipt of the Purchased
Shares, the Purchaser shall authorize McLaughlin & Stern, LLP, as escrow agent
(the “Escrow Agent”), pursuant to the Escrow Agreement in the form annexed
hereto, to wire the Purchase Price, to the Seller in accordance with the wiring
instructions set forth on Schedule A, net of the expenses, as set forth in a
separate letter of direction in the form annexed hereto.


2. Conditions. This Agreement shall not be effective and Seller shall have no
obligation to issue the Purchased Shares unless Seller shall have received a
waiver on terms acceptable to it of certain obligations under the Securities
Purchase Agreement dated November 29, 2006 between the Seller and the persons
named therein.
 
3. Representations of Seller. Seller represents and warrants to Purchaser that:
 
(a) The Purchased Shares shall be freely transferable by the Purchaser without
restriction. The Purchased Shares shall not bear a restricted legend under
applicable Federal and state securities laws.


(b) This Agreement has been duly authorized, executed and delivered by Seller
and constitutes a legal, valid and binding obligation of Seller, enforceable in
accordance with its terms (subject, as to enforceability, to applicable
bankruptcy, insolvency, reorganization or other similar laws and to general
principles of equity).



--------------------------------------------------------------------------------


 
(c) Seller's execution, delivery and performance of this Agreement does not (i)
violate or conflict with, or constitute a default (or an event that with notice
or lapse of time or both would become a default) under, result in the creation
of any lien upon any of the properties or assets of the Seller, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, credit facility,
debt or other instrument (evidencing a debt of Seller or otherwise) or other
understanding to which the Seller is a party or by which any property or asset
of the Seller is bound or affected, (ii) conflict with the Seller’s certificate
of incorporation or bylaws or (iii) conflict with or result in a violation of
any law, rule or regulation applicable to Seller, or any order or judgment of
any court or other agency of government applicable to, or affecting Seller.


(d) The Seller has filed all forms, reports and documents (the "SEC Documents")
required to be filed with the Securities and Exchange Commission (the
"Commission") pursuant to the Securities At of 1933, as amended (the "Securities
Act") or the Securities Exchange Act of 1934, as amended (the "Exchange Act"),
as the case may be, and the rules and regulations of the Commission thereunder
during the 12 month period ending on the date of this Agreement. Except as
corrected by subsequent amendment, as of their respective filing dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act or the Exchange Act, as the case may be, and the rules and
regulations of the Commission thereunder applicable to such SEC Documents, and
none of the SEC Documents contained any untrue statement of a material fact or
omitted to state a material fact required to stated therein or necessary in
order to make statements therein, in light of the circumstances under which they
were made, not misleading. Except as corrected by subsequent amendment, as of
their respective filing dates, the financial statements of the Seller included
in the SEC Documents complied as to form in all material respects with the
applicable accounting requirements and the rules and regulations of the
Commission thereunder and were prepared in accordance with generally accepted
accounting principles and fairly presented, in all material respects, the
financial position of the Seller as at the dates thereof and the results of
operations and cash flows of the Seller for the periods then ended (subject, in
the case of unaudited statements, to normal, recurring audit adjustments not
material in scope or amount).


(e) The Purchased Shares are included in the Seller's registration statement
filed with the Commission Registration No. 333-137100 (the "Registration
Statement."). The Registration Statement covering the issuance of the Purchased
Shares was declared effective on February 14, 2007 by the Commission and neither
the Commission nor any state regulatory authority has issued, or threatened to
issue, any order preventing or suspending the use of the Registration Statement
or the prospectus contained therein or has instituted or, to the Seller’s
knowledge, threatened to institute any proceedings with respect to such an
order.


(f) No consent, approval, authorization or order of, or filing or registration
with, any court, regulatory authority or other governmental agency or body or
third party is required in connection with the transactions contemplated herein.
 

--------------------------------------------------------------------------------


 
(g) The Seller hereby confirms that neither it nor, to its knowledge, any other
person acting on its behalf has provided the Purchaser or its agents or counsel
with any information that it believes constitutes or might constitute material,
non-public information.


4. Representations of Purchaser. Purchaser represents and warrants to Seller
that:


(a) Purchaser is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization and it has full right, power and
authority to enter into this Agreement and to perform its obligations hereunder
in accordance with the terms of this Agreement and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement.


(b) This Agreement has been duly authorized, executed and delivered by it and
constitutes a legal, valid and binding obligation of it, enforceable in
accordance with its terms (subject, as to enforceability, to applicable
bankruptcy, insolvency, reorganization or other similar laws and to general
principles of equity).


(c) Purchaser's execution, delivery and performance of this Agreement does not
violate or conflict with the Purchaser’s governing documents or any law, rule or
regulation applicable to Purchaser, or any order or judgment of any court or
other agency of government applicable to or affecting Purchaser.


5. Indemnification.


(a) Seller shall indemnify and hold harmless Purchaser, the officers, directors,
agents, investment advisors and employees of Purchaser, each person who controls
any such person (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, agents and
employees of each such controlling person, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable costs of
preparation and reasonable attorneys' fees) and expenses (collectively,
"Losses"), as incurred, arising out of or relating to (i) any untrue or alleged
untrue statement of a material fact contained in the Registration Statement, any
prospectus contained therein or in any amendment or supplement thereto or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading or (ii) the inaccuracy
in any representation or breach of any warranty of Seller contained herein.


(b) Purchaser shall indemnify and hold harmless the Seller, its directors,
officers, agents and employees, each person who controls the Seller (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, agents or employees of such controlling person, to
the fullest extent permitted by applicable law, from and against all Losses, as
incurred, to the extent arising out of or based solely upon: (i) any untrue or
alleged untrue statement of a material fact contained in the Registration
Statement, any prospectus or in any amendment or supplement thereto or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any prospectus or supplement thereto, in light of the circumstances
under which they were made) not misleading to the extent, but only to the
extent, that such untrue statement or omission is contained in any information
so furnished in writing by Purchaser to the Seller specifically for inclusion in
the Registration Statement or such prospectus, amendment or supplement, or (ii)
the inaccuracy in any representation or breach of any warranty of Purchaser
contained herein.



--------------------------------------------------------------------------------


 
(c) If any proceeding shall be brought or asserted against any person entitled
to indemnity hereunder (an "Indemnified Party"), such Indemnified Party shall
promptly notify the Seller (for purposes of this Section 5, the Seller shall be
referred to as the "Indemnifying Party") in writing, and the Indemnifying Party
shall have the right to assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
reasonable fees and expenses incurred in connection with the defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have proximately
and materially adversely prejudiced the Indemnifying Party.


An Indemnified Party shall have the right to employ separate counsel in any such
proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party unless: (1)
the Indemnifying Party has agreed in writing to pay such fees and expenses; (2)
the Indemnifying Party shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnified
Party in any such proceeding; or (3) the named parties to any such proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party, and such Indemnified Party shall have been advised by
counsel that a conflict of interest is likely to exist if the same counsel were
to represent such Indemnified Party and the Indemnifying Party (in which case,
if such Indemnified Party notifies the Indemnifying Party in writing that it
elects to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
the reasonable fees and expenses of one separate counsel, (but no more than one
separate counsel on behalf of all of the Indemnified Parties) shall be at the
expense of the Indemnifying Party). The Indemnifying Party shall not be liable
for any settlement of any such proceeding effected without its written consent,
which consent shall not be unreasonably withheld or delayed. No Indemnifying
Party shall, without the prior written consent of the Indemnified Party, effect
any settlement of any pending proceeding in respect of which any Indemnified
Party is a party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability on claims that are the subject matter
of such proceeding.


All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred (regardless of
whether it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).



--------------------------------------------------------------------------------


 
(d) If a claim for indemnification hereunder is unavailable to an Indemnified
Party (by reason of public policy or otherwise), then each Indemnifying Party,
in lieu of indemnifying such Indemnified Party, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 5(c), any
reasonable attorneys' or other reasonable fees or expenses incurred by such
party in connection with any proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.


The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), the Purchaser and the other
Indemnified Parties shall not be required to contribute, in the aggregate, any
amount in excess of the amount by which the proceeds actually received by such
person from the sale of the Waiver Shares subject to such dispute exceeds the
amount of any damages that such person has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission, except in the case of fraud by such person.


(e) The indemnification obligations set forth in (i) Section 5(a)(i) and Section
5(b)(i) shall survive the transactions contemplated herein and shall remain
operative and in full force until the expiration of the applicable statute of
limitations and (ii) Section 5(a)(ii) and Section 5(b)(ii) shall survive
forever. Any claim pending on the expiration date of any applicable survival
period for which notice has been given to the Indemnifying Party in accordance
with this Agreement may continue to be asserted and indemnified against until
finally resolved.


6. Miscellaneous.


(a) Expenses Each of the Purchaser and Seller agrees to pay its own expenses and
disbursements incident to the performance of its obligations hereunder; provided
however that the Seller shall pay the fees and expenses as provided in a
separate letter of direction in the form annexed hereto.
 

--------------------------------------------------------------------------------


 
(b) Rights Cumulative; Waivers. The rights of each of the parties under this
Agreement are cumulative. The rights of each of the parties hereunder shall not
be capable of being waived or varied other than by an express waiver or
variation in writing. Any failure to exercise or any delay in exercising any of
such rights shall not operate as a waiver or variation of that or any other such
right. Any defective or partial exercise of any of such rights shall not
preclude any other or further exercise of that or any other such right. No act
or course of conduct or negotiation on the part of any party shall in any way
preclude such party from exercising any such right or constitute a suspension or
any variation of any such right.


(c) Benefit; Successors Bound. This Agreement and the terms, covenants,
conditions, provisions, obligations, undertakings, rights, and benefits hereof,
shall be binding upon, and shall inure to the benefit of, the undersigned
parties and their heirs, executors, administrators, representatives, successors,
and permitted assigns.


(d) Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof. There are no promises,
agreements, conditions, undertakings, understandings, warranties, covenants or
representations, oral or written, express or implied, between them with respect
to this Agreement or the matters described in this Agreement, except as set
forth in this Agreement and in the other documentation relating to the
transactions contemplated by this Agreement. Any such negotiations, promises, or
understandings shall not be used to interpret or constitute this Agreement.


(e) Amendment. Neither this Agreement nor any term hereof may be amended,
waived, discharged or terminated other than by a written instrument signed by
the party against whom enforcement of any such amendment, waiver, discharge or
termination is sought.
 
(f) Severability. Each part of this Agreement is intended to be severable. In
the event that any provision of this Agreement is found by any court or other
authority of competent jurisdiction to be illegal or unenforceable, such
provision shall be severed or modified to the extent necessary to render it
enforceable and as so severed or modified, this Agreement shall continue in full
force and effect.


(h) Notices. All notices, requests, demands or other communications which are
required or may be given pursuant to the terms of this Agreement shall be in
writing and shall be deemed to have been duly given: (i) on the date of delivery
if delivered by hand, (ii) upon the third day after such notice is (a) deposited
in the United States mail, if mailed by registered or certified mail, postage
prepaid, return receipt requested, or (b) sent by a nationally recognized
overnight express courier, or (iii) by facsimile upon written confirmation
(other than the automatic confirmation that is received from the recipient's
facsimile machine) of receipt by the recipient of such notice: (i) if to
Purchaser at the address of the Purchaser on the signature page hereof; and (ii)
if to Seller: Spatialight, Inc., Five Hamilton Landing, Novato CA 94949,
Facsimilie No. (415) 883-3363
 

--------------------------------------------------------------------------------


 
(i) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without giving effect to the
principles regarding conflicts of laws. The parties irrevocably consent to the
exclusive jurisdiction of any State or Federal Court located within the County
of New York, State of New York, in connection with any action or proceeding
arising out of or relating to this Agreement.


(j) Further Assurances. In addition to the instruments and documents to be made,
executed and delivered pursuant to this Agreement, the parties hereto agree to
make, execute and deliver or cause to be made, executed and delivered, to the
requesting party such other instruments and to take such other actions as the
requesting party may reasonably require to carry out the terms of this Agreement
and the transactions contemplated hereby.


(k) Section Headings. The Section headings in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.


(l) Construction. Unless the context otherwise requires, when used herein, the
singular shall be deemed to include the plural, the plural shall be deemed to
include each of the singular, and pronouns of one or no gender shall be deemed
to include the equivalent pronoun of the other or no gender.


(m) Execution in Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same agreement. This Agreement, once executed by a party,
may be delivered to the other party hereto by telephone line facsimile
transmission of a copy of this Agreement bearing the signature of the party so
delivering this Agreement. A facsimile transmission of this signed Agreement
shall be legal and binding on all parties hereto.



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
 

        SELLER:       SPATIALIGHT INC.   
   
   
    By:   /s/ David F. Hakala   Name:  David F. Hakala    Title:  Chief
Executive Officer 

 

        PURCHASER:       SOUTHSHORE CAPITAL FUND, LTD.  
   
   
    By:   /s/ Arlene DeCastro   Name:  Arlene DeCastro   Title:  Navigator
Management Ltd. Director

 

    Address:  Southshore Capital Fund, Ltd.       Harbour House, 2nd Floor      
Waterfront Drive PO Box 972      
Road Town, Tortola,
      British Virgin Islands        Facsimile No. (284) 494-4771 

 

--------------------------------------------------------------------------------


 